Gaynor, J.:
In preparing a proposed case on appeal the title to the action should be written and printed only once, and then all papers and proceedings should follow thereunder, and under proper sub-headings. It is very useless, and indeed quite absurd, to keep on repeating the title. A large part of bulky appeal books consists of repetitions of the title of the action. And there are many other things which can be omitted, such as verifications, and the like, merely noting their existence or substance, unless, of course, the appeal involves some point concerning them. The numerous proposed \amendments herein to repeat the title of the action at the head of each paper and so on, must be disallowed.
Amendments disallowed.